DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following an amendment filed 7/22/2022, claims 1, 3-7, and 9 are pending. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given telephonically by attorney of record Joseph Zucchero on 8/16/2022.
The application has been amended as follows: 
In claim 9 line 2, immediately following “to claim”, “8” was deleted and --1--  was inserted to correct claim dependency.
Allowable Subject Matter
Claims 1, 3-7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are directed towards an electrode monitoring finger ring with details on the construction of multiplexed electrodes for recording different signals simultaneously and detail on charging mechanisms using the sensing electrodes as contacts. Prior art Bryenton (US20170105646A1) described a finger ring health monitor with multiplexing in its electrodes. However, this prior art does not adequately describe the claimed configuration of a power supply management module as claimed,
	 “wherein the power supply management module comprises a third resistor, a fourth resistor, a bias voltage, and a voltage control switch, one end of the third resistor is connected to the first electrode and the voltage control switch, the other end of the third resistor is connected to the fourth resistor, and the other end of the fourth resistor is connected to the bias voltage: when the first electrode is in contact with the skin, the other end of the voltage control switch is connected to a connection point of the third resistor and the fourth resistor, and when the first electrode is connected to the external charger, the other end of the voltage control switch is connected to the built-in power supply.” 
	As described by the applicant in their remarks below, this claimed configuration allows for a low-cost design to charge the system using the third and fourth resistor to modulate this action from the sensing mode. 
“In particular, in a physiological parameter monitoring mode, the voltage difference between the body surface electrodes is at an mV level. Therefore, the voltage on the first electrode 6 is smaller than the Vbias voltage, the voltage control switch K1 connects the first electrode 6 and the connection point of the resistors R3 and R4, there is an open circuit between the first electrode 6 and the built-in power supply 2, and the built-in power supply 2 is not charged. When the ring is connected to the external charger, the voltage on the first electrode 6 is larger than the Vbias voltage, the voltage control switch K1 connects the first electrode 6 to one pole of the built-in power supply 2, there is a closed-circuit between the first electrode 6 and the built-in power supply 2, and the built-in power supply 2 is charged.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/
Examiner, Art Unit 3792                                                                                                                                                                                         
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 August 2022